DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the multi-lobed serpentine tubes". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends upon claim 3.
Claim 4 recites “100%-300% of the tube surface area of a coil having the same external dimensions with 0.85 inch elliptical tubes”, where a tube surface area cannot be more than 100% of itself. Therefore, the limitation is interpreted as “100% of the tube surface area of a coil having the same external dimensions with 0.85 inch elliptical tubes” (i.e. the tube is elliptical).
Claim 5 recites “25%-150% of the open-air passage area of a coil having the same external dimensions with 0.85 inch elliptical tubes”, where a coil area cannot be more than 100% of itself. Therefore, the limitation is interpreted as “25% to less than 100% of the open-air passage area of a coil having the same external dimensions with 0.85 inch elliptical tubes”.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites where “100%-300% of the tube surface area of a coil having the same external dimensions with 0.85 inch elliptical tubes”. The surface area of a tube cannot be more than 100% of itself, therefore the limitation means that the tube is an elliptical tube. Claim 4 depends upon claim 1, and the tube cannot be multi-lobed and entirely elliptical. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji et al. JP2001304047 published 31 Oct. 2001 as translated by EPO (hereafter Yuji).

Regarding claim 1, Yuji teaches an air-over evaporative heat exchanger coil (Fig 1) comprised of a plurality of multi-lobed (lobes shown in Figs 4 and 6) tubes (tubes 4) arranged in a tube bundle (bundle of Fig 1);

Regarding claim 2, Yuji teaches all the limitations of claim 1. Yuji further teaches wherein the multi-lobed tubes have exactly two lobes (as shown in Fig 6b); and

Regarding claim 3, Yuji teaches all the limitations of claim 1. Yuji further teaches wherein the multi-lobed tubes have exactly three lobes (as shown in Fig 4); and

Regarding claim 6, Yuji teaches all the limitations of claim 1. Yuji further teaches wherein the major axis of the tube is tilted 0 to 25 degrees relative to vertical (where Fig 4 shown a 0 degree tilt).

Regarding claim 7, Yuji teaches all the limitations of claim 2. Yuji further teaches wherein the major axis of the tube is tilted 0 to 25 degrees relative to vertical (where Fig 6b shown a 0 degree tilt).

Regarding claim 8, Yuji teaches all the limitations of claim 3. Yuji further teaches wherein the major axis of the tube is tilted 0 to 25 degrees relative to vertical (where Fig 4 shown a 0 degree tilt).

Regarding claim 20, Yuji teaches all the limitations of claim 3. Yuji further teaches wherein the multi-lobed tubes are straight (shown in Fig 1) and each length of straight multi-lobed tube is connected at a first end to a process fluid inlet header (7/8) and at a second end to a process fluid outlet header (7/9).


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labrande US 4,269,267 (hereafter Labrande).

Regarding claim 1, Labrande teaches an air-over evaporative heat exchanger coil (col 1 lines 5-12) comprised of a plurality of multi-lobed (as shown in Fig 3) tubes arranged in a tube bundle (col 1 lines 5-12).

Regarding claim 14, Labrande teaches all the limitations of claim 1. Labrande further teaches wherein said tubes are finned (fins 37).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. US 5,799,725 (hereafter Bradley).

Regarding claim 4, Bradley teaches an air-over evaporative heat exchanger coil (Fig 2) comprised of:
a plurality of multi-lobed tubes arranged in a tube bundle (as shown in Fig 2); and
with 100% of the tube surface area of a coil having the same external dimensions with elliptical tubes (as shown in Figs 3, col 1 lines 10-22).
Bradley further teaches where the diameter of the tubes affects the packing (col 9 lines 32-59).
Bradley does not state that the elliptical tubes are 0.85 inch elliptical tubes.
MPEP §2144.05 II A states that where the prior art recognizes a result effective variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the Bradley tubes (col 1 lines 10-22), such as to 0.85 inch, as a matter of obvious optimization (MPEP §2144.05 II A) in order to affect packing (col 9 lines 32-59).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Labrande US 4,269,267 (hereafter Labrande)

Regarding claim 5, Labrande teaches an air-over evaporative heat exchanger coil (col 1 lines 5-12) comprised of:
a plurality of multi-lobed (as shown in Fig 3) tubes arranged in a tube bundle (col 1 lines 5-12); and
with a portion (41/42) of the open-air passage area (area of tube shown in Fig 3) being curvilinear.
Labrande does not state with 25% to less than 100% of the open-air passage area of a coil having the same external dimensions with 0.85 inch elliptical tubes.
MPEP §2144.04 IV B states that the configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tube of Labrande (Fig 3), such are where passage area has at least 25% sharing the same external dimensions with 0.85 inch elliptical tubes, as a matter of obvious design choice (MPEP §2144.04 IV B).


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji as applied to claim 1 above, and further in view of Elbourini US 2005/0045314 A1 (hereafter Elbourini).

Regarding claim 16, Yuji teaches all the limitations of claim 1. 
Yuji does not teach said tubes having tube heights of 1.250 to 2.500 inches with lobe widths of 0.200 to 0.500 inches and tube wall width from .005 inches to .055 and wherein said tubes can withstand working pressure of 300 psi.
Elbourini teaches where tube height, tube width, and tube wall width affect the pressure drops, manufacturing difficulties, and the like (¶4).
MPEP §2144.05 II A states that where the prior art recognizes a result effective variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the tube height, lobe widths, and tube wall width of the Yuji tubes (4), such as to tube heights of 1.250 to 2.500 inches with lobe widths of 0.200 to 0.500 inches and tube wall width from .005 inches to .055, as a matter of obvious optimization (MPEP §2144.05 II A) in order to affect pressure drops, manufacturing difficulties, and the like (¶4).
The modified apparatus would be fully capable of withstanding a working pressure of 300 psi because the modified apparatus would have the same structure of the claimed apparatus. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 18, Yuji teaches all the limitations of claim 1. 
Yuji does not teach said tubes having tube heights of 1.790 inches, a tube width at a widest cross-section of each lobe of 0.375 inches, and a tube wall width of 0.055 inches, and wherein said tubes can withstand working pressures of 300 psi.
Elbourini teaches where tube height, tube width, and tube wall width affect the pressure drops, manufacturing difficulties, and the like (¶4).
MPEP §2144.05 II A states that where the prior art recognizes a result effective variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the tube height, a tube width at a widest cross-section of each lobe, and tube wall width of the Yuji tubes (4), such as to tube heights of 1.790 inches with a tube width at a widest cross-section of each lobe of 0.375 inches, and tube wall width of 0.055, as a matter of obvious optimization (MPEP §2144.05 II A) in order to affect pressure drops, manufacturing difficulties, and the like (¶4).
The modified apparatus would be fully capable of withstanding a working pressure of 300 psi because the modified apparatus would have the same structure of the claimed apparatus. See MPEP §2114, §2115, §2173.05(g).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji as applied to claim 1 above, and further in view of Bugler et al. US 2012/0012292 A1 (hereafter Bugler).

Regarding claim 21, Yuji teaches all the limitations of claim 1. Yuji further teaches wherein a first end of each said tube is connected at one end to a process fluid inlet header (7/8), and at a second end to a process fluid outlet header (7/9).
Yuji does not teach wherein the multi-lobed tubes are serpentine and each serpentine tube comprises a plurality of lengths connected at each end to adjacent lengths of the same serpentine tube by tube bends 
Bugler teaches a heat exchanger comprising tubes wherein the tubes are serpentine (¶4, Figs 1, 6A) and each serpentine tube comprises a plurality of lengths (12) connected at each end to adjacent lengths of the same serpentine tube by tube bends (14). Bugler teaches where the tubes offer ease of manufacture (¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubes of Yuji (4) by incorporating the serpentine tubes of Bugler (Figs 1, 6A) in order to offer ease of manufacture (¶4).
The modification would result in wherein the multi-lobed tubes are serpentine and each serpentine tube comprises a plurality of lengths connected at each end to adjacent lengths of the same serpentine tube by tube bends and wherein a first end of each said serpentine tube is connected at one end to a process fluid inlet header, and at a second end to a process fluid outlet header.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Labrande as applied to claim 1 above, and further in view of Elbourini US 2005/0045314 A1 (hereafter Elbourini).

Regarding claim 16, Labrande teaches all the limitations of claim 1. 
Labrande does not teach said tubes having tube heights of 1.250 to 2.500 inches with lobe widths of 0.200 to 0.500 inches and tube wall width from .005 inches to .055 and wherein said tubes can withstand working pressure of 300 psi.
Elbourini teaches where tube height, tube width, and tube wall width affect the pressure drops, manufacturing difficulties, and the like (¶4).
MPEP §2144.05 II A states that where the prior art recognizes a result effective variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the tube height, lobe widths, and tube wall width of the Labrande tubes (tubes of Fig 3), such as to tube heights of 1.250 to 2.500 inches with lobe widths of 0.200 to 0.500 inches and tube wall width from .005 inches to .055, as a matter of obvious optimization (MPEP §2144.05 II A) in order to affect pressure drops, manufacturing difficulties, and the like (¶4).
The modified apparatus would be fully capable of withstanding a working pressure of 300 psi because the modified apparatus would have the same structure of the claimed apparatus. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 18, Labrande teaches all the limitations of claim 1. 
Labrande does not teach said tubes having tube heights of 1.790 inches, a tube width at a widest cross-section of each lobe of 0.375 inches, and a tube wall width of 0.055 inches, and wherein said tubes can withstand working pressures of 300 psi.
Elbourini teaches where tube height, tube width, and tube wall width affect the pressure drops, manufacturing difficulties, and the like (¶4).
MPEP §2144.05 II A states that where the prior art recognizes a result effective variable, a prima facie case of obviousness exists to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the tube height, a tube width at a widest cross-section of each lobe, and tube wall width of the Labrande tubes (tubes of Fig 3), such as to tube heights of 1.790 inches with a tube width at a widest cross-section of each lobe of 0.375 inches, and tube wall width of 0.055, as a matter of obvious optimization (MPEP §2144.05 II A) in order to affect pressure drops, manufacturing difficulties, and the like (¶4).
The modified apparatus would be fully capable of withstanding a working pressure of 300 psi because the modified apparatus would have the same structure of the claimed apparatus. See MPEP §2114, §2115, §2173.05(g).


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji as applied to claim 1 above, and further in view of Bugler et al. US 2012/0012292 A1 (hereafter Bugler).

Regarding claim 20, Labrande teaches all the limitations of claim 1. 
Labrande does not teach wherein the multi-lobed tubes are straight and each length of straight multi-lobed tube is connected at a first end to a process fluid inlet header and at a second end to a process fluid outlet header.
Bugler teaches a heat exchanger comprising tubes wherein the tubes are straight (14) and each length of straight multi-lobed tube is connected at a first end to a process fluid inlet header (32) and at a second end to a process fluid outlet header (36). Bugler teaches where the arrangement offers heat exchanger by allowing fluid to enter and exit the tubes (¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubes of Labrande (tubes of Fig 3) by incorporating the tubes/headers of Bugler (Figs 1, 6A) in order to allow fluid to enter and exit the tubes (¶49).
The modification would result in wherein the multi-lobed tubes are straight and each length of straight multi-lobed tube is connected at a first end to a process fluid inlet header and at a second end to a process fluid outlet header.

Regarding claim 20, Labrande teaches all the limitations of claim 1. 
Labrande does not teach wherein the multi-lobed tubes are serpentine and each serpentine tube comprises a plurality of lengths connected at each end to adjacent lengths of the same serpentine tube by tube bends and wherein a first end of each said serpentine tube is connected at one end to a process fluid inlet header, and at a second end to a process fluid outlet header.
Bugler teaches a heat exchanger comprising tubes wherein the tubes are serpentine (¶4, Figs 1, 6A) and each serpentine tube comprises a plurality of lengths (12) connected at each end to adjacent lengths of the same serpentine tube by tube bends (14). Bugler teaches where the tubes offer ease of manufacture (¶4); and wherein a first end of each said serpentine tube is connected at one end to a process fluid inlet header (32), and at a second end to a process fluid outlet header (36) in order to allow fluid to enter and exit the tubes (¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubes of Yuji (4) by incorporating the serpentine tubes of Bugler (Figs 1, 6A) in order to offer ease of manufacture (¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubes of Labrande (tubes of Fig 3) by incorporating the tubes/headers of Bugler (Figs 1, 6A) in order to allow fluid to enter and exit the tubes (¶49).
The modification would result in wherein the multi-lobed tubes are serpentine and each serpentine tube comprises a plurality of lengths connected at each end to adjacent lengths of the same serpentine tube by tube bends and wherein a first end of each said serpentine tube is connected at one end to a process fluid inlet header, and at a second end to a process fluid outlet header.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776